Exhibit 10.30

 

AMENDED AND RESTATED AIRCRAFT TIME SHARING AGREEMENT

 

This Aircraft Time Sharing Agreement (“Agreement”) is entered into on April
    , 2005, effective, however, as of December 8, 2004 (the “Effective Date”) by
and between LIMITED SERVICE CORPORATION, a Delaware corporation (“Operator”),
and each of the individuals whose name appears on Schedule 1 hereto, as the same
may be amended from time to time (each, a “Time Share Lessee”).

 

Recitals: This Agreement is made under the following circumstances.

 

A. Operator controls and operates in the legal capacity of lessee each of the
Aircraft (as defined and described below).

 

B. Operator employs (or contracts for the services of) a fully qualified flight
crew to operate each Aircraft.

 

C. Each Time Share Lessee desires from time to time to sublease the Aircraft,
with a flight crew, on a non-exclusive basis, from Operator on a time sharing
basis as defined in Section 91.501(c)(1) of the FAR.

 

D. Operator is willing to sublease the Aircraft, with flight crew, on a
non-exclusive basis, to Time Share Lessees on a time sharing basis.

 

E. During the Term of this Agreement, the Aircraft will be subject to use by
Operator and/or other one or more subleases to third-parties.

 

F. Operator and various of the Time Share Lessees entered into an Aircraft Time
Share Agreement as of December 8, 2004, which was subsequently amended by
Amendment No. 2, also dated as of December 8, 2004, to adjust the amount of the
flight charges under Section 4.1, and which was amended by Amendments No.1 and
No. 3, dated as of January 13, 2005 and February 3, 2005, respectively, adding
certain other Time Share Lessees.

 

G. Certain other persons have become Time Share Lessees by virtue of one or more
Applications To Be Bound By Time Sharing Agreement executed by such persons and
accepted by the Operator.

 

H. For convenience, Operator and the Time Share Lessees desire to restate the
Agreement, as amended, in its entirety.

 

I. By virtue of executing the original Agreement, the Amendment or the
Application To Be Bound, as the case may be, each of the Time Share Lessees has
authorized Operator to execute and deliver this Agreement, and any necessary
future amendments, on their behalf, as more fully provided below.

 

NOW, THEREFORE, each Time Share Lessee and Operator, in consideration of the
promises of the other set forth herein, intending to be legally bound, hereby
agree as follows.

 

Section 1. Definitions.

 

1.1. Specific Terms. The following defined terms shall have the following
meanings when used in this Agreement. The meanings assigned by this Agreement
shall apply to the plural, singular, possessive or any other form of the term.
Words of the masculine, feminine or neuter gender include all other genders.

 

“Agreement” is defined in the preamble.

 

“Aircraft” means each of the Airframes, the Engines, and the Aircraft Documents.
Such Engines shall be deemed part of the “Aircraft” whether or not from time to
time attached to the Airframe or removed from the Aircraft.

 



--------------------------------------------------------------------------------

“Aircraft Documents” means, as to any Aircraft, all flight records, maintenance
records, historical records, modification records, overhaul records, manuals,
logbooks, authorizations, drawings and data relating to the Airframe, any
Engine, or any Part, that are required by Applicable Law to be created or
maintained with respect to the maintenance and/or operation of the Aircraft.

 

“Airframe” means each of the Airframes listed in Schedule 2 attached hereto and
made a part hereof, as the same may be amended from time to time as set forth
below, together with any and all Parts (including, but not limited to, landing
gear and auxiliary power units but excluding Engines or engines) so long as such
Parts shall be either incorporated or installed in or attached to the Airframe.

 

“Applicable Law” means, without limitation, all applicable laws, treaties,
international agreements, decisions and orders of any court, arbitration or
governmental agency or authority and rules, regulations, orders, directives,
licenses and permits of any governmental body, instrumentality, agency or
authority, including, without limitation, the FAR and 49 U.S.C. § 41101, et seq
., as amended.

 

“Business Day” means Monday through Friday, exclusive of legal holidays under
the laws of the United States, or the State of Ohio.

 

“Effective Date” means the date so specified in the preamble of this Agreement.

 

“Engines” means, as to each Airframe, the engines identified in Schedule 2 (or
any replacement or loaner engines), as the same may be amended from time to time
as set forth below, together with any and all Parts so long as the same shall be
either incorporated or installed in or attached to such Engine.

 

“FAA” means the Federal Aviation Administration or any successor agency.

 

“FAR” means collectively the Aeronautics Regulations of the Federal Aviation
Administration and the Department of Transportation, as codified at Title 14,
Parts 1 to 399 of the United States Code of Federal Regulations.

 

“Flight Charges” means the amount calculated under Section 4.1 below.

 

“Flight Hour” means each flight hour, calculated in tenths of an hour, of use of
the Aircraft by a Time Share Lessee, as recorded on the Aircraft hour meter.

 

“Headlease” means, as to any Aircraft, the Aircraft Lease Agreement between the
Owner and Operator, as the same may be amended from time to time, the terms and
conditions of which are incorporated into this Agreement by reference.

 

“Operating Base” means Port Columbus Airport, Columbus, Ohio.

 

“Operational Control” has the same meaning given the term in Section 1.1 of the
FAR.

 

“Operator” is defined in the preamble.

 

“Owner” means, as to each Aircraft, the registered owner of the Aircraft as
shown by the records of the FAA.

 

“Parts” means, as to any Aircraft, all appliances, components, parts,
instruments, appurtenances, accessories, furnishings or other equipment of
whatever nature (other than complete Engines or engines) which may from time to
time be incorporated or installed in or attached to the Airframe or any Engine
and includes replacement parts.

 

“Pilot in Command” has the same meaning given the term in Section 1.1 of the
FAR.

 



--------------------------------------------------------------------------------

“SIFL Rate” means the Standard Industry Fare Level rate as calculated in
accordance with the regulations of the Internal Revenue Service from time to
time in effect.

 

“Taxes” means all sales taxes, use taxes, retailer taxes, duties, fees, excise
taxes (including, without limitation, federal transportation excise taxes), or
other taxes of any kind which may be assessed or levied by any Taxing
Jurisdiction as a result of the sublease of the Aircraft to a Time Share Lessee,
or the use of the Aircraft by a Time Share Lessee, or the provision of a taxable
transportation service to a Time Share Lessee using the Aircraft.

 

“Taxing Jurisdictions” means any federal, state, county, local, airport,
district, foreign, or other governmental authority that imposes Taxes.

 

“Term” means the term of this Agreement set forth in Section 3.

 

“Time Share Lessee” is defined in the preamble. Upon execution of any
supplements to Schedule 1, each person named in and signing the supplement shall
become an additional Time Sharing Lessee, effective as of the date shown therein
as to that person.

 

1.2. Other Terms. Unless otherwise specified, the following terms, whether or
not capitalized, will have the following meanings as used in this Agreement.
“Hereof”, “herein”, “hereunder” and similar terms refer to this Agreement as a
whole, and are not limited to the section or subdivision of this Agreement in
which the term appears. “Includes, “including” and similar terms mean without
limitation. “Person” includes any natural person, corporation, general or
limited partnership, limited liability company, other incorporated or
unincorporated association, trust, governmental body or other entity.

 

Section 2. Agreement to Sublease.

 

2.1. Agreement to Sublease. Operator agrees to sublease the Aircraft to Time
Share Lessees on an “as needed and as available” basis, and to provide a fully
qualified flight crew for all flights of each Time Share Lessee, in accordance
with the terms and conditions of this Agreement.

 

2.2. Independent Agreements. The Time Share Lessees are listed in a single
document for the sole purpose of convenience of the Operator. This Agreement
shall be deemed a separate Time Sharing Agreement as between Operator and each
Time Share Lessee. Without limiting the preceding sentence:

 

  2.2.1.  Operator may from time to time agree to add additional persons as a
Time Share Lessee, without notice to the existing Time Share Lessees. Each such
agreement will be evidenced by a supplement to Schedule 1, signed by Operator
and the new Time Share Lessee(s), setting forth the new Time Share Lessee’s
notice address, the date as to which this Agreement becomes effective as to the
new Time Share Lessee, and his or her commitment to be bound by this Agreement.

 

  2.2.2.  The rights and obligations of each Time Share Lessee are independent
of one another. Under no circumstances will any Time Share Lessee be deemed
liable for any monetary or non-monetary obligations of any other Time Share
Lessee hereunder, whether jointly, severally, or by way of suretyship or
guaranty.

 

  2.2.3.  Termination of this Agreement as to any one or more of the Time Share
Lessees shall not be deemed to be a termination as to any other Time Share
Lessee.

 

2.3. Intent and Interpretation. The parties hereto intend that this Agreement
shall constitute, and this Agreement shall be interpreted as, a Time Sharing
Agreement as defined in Section 91.501(c)(1) of the FAR.

 



--------------------------------------------------------------------------------

2.4. Non-Exclusivity. Each Time Share Lessee acknowledges that the Aircraft is
subleased to Time Share Lessees hereunder on a non-exclusive basis, and that the
Aircraft will also be subject use by Operator and Operator’s parent,
subsidiaries, and affiliates, and may also be subject to non-exclusive sublease
to others during the Term.

 

Section 3. Term. As to each Time Share Lessee, the term of this Agreement begins
on the Effective Date, and ends on the December 31 next following; provided,
however, that as to any person added as a Time Share Lessee after the Effective
Date pursuant to Section 2.2.1 above, the Term shall begin on the date specified
in the supplement to Schedule 1 adding the person as a Time Share Lessee. At the
end of the initial Term or any subsequent Term, this Agreement shall
automatically be renewed for an additional one (1) year Term. The foregoing
notwithstanding:

 

A) This Agreement shall end as to any Time Share Lessee at such time as that
Time Share Lessee is neither an officer, director or employee of Operator nor of
any parent corporation, subsidiary or affiliate of Operator.

 

B) Each Time Share Lessee shall have the right to terminate this Agreement with
or without cause on thirty (30) days written notice to the Operator, and the
Operator shall have right to terminate this Agreement as to any one or more Time
Share Lessees with or without cause on thirty (30) days written notice to the
Time Share Lessee or Lessees in question, without need in either case to notify
any Time Share Lessee as to whom the Agreement is not being terminated.

 

Section 4. Payments.

 

4.1. Flight Charges. Each Time Share Lessee shall pay Operator for each flight
conducted for that Time Share Lessee under this Agreement an amount equal to
that Time Share Lessee’s pro rata share of the lesser of the amount calculated
under Section 4.1.1 and the amount calculated under Section 4.1.2.

 

  4.1.1.  An amount equal to the greater of (a) the SIFL Rate then in effect, or
(b) the product of the number of Flight Hours of the duration of the flight,
rounded to the nearest 1/10th of a Flight Hour, multiplied by the Total Direct
Costs Per Flight Hour for the make and model of Aircraft as published by Conklin
& de Decker Aviation Information , as updated from time to time; and

 

  4.1.2.  An amount equal to the maximum amount of expense reimbursement
permitted in accordance with Section 91.501(d) of the FAR, which expenses
include and are limited to:

 

  a) fuel, oil, lubricants, and other additives;

 

  b) travel expenses of the crew, including food, lodging and ground
transportation;

 

  c) hangar and tie down costs away from the Aircraft’s base of operation;

 

  d) insurance obtained for the specific flight;

 

  e) landing fees, airport taxes and similar assessments;

 

  f) customs, foreign permit, and similar fees directly related to the flight;

 

  g) in-flight food and beverages;

 

  h) passenger ground transportation;

 



--------------------------------------------------------------------------------

  i) flight planning and weather contract services; and

 

  j) an additional charge equal to 100% of the expenses listed in Section
4.1.2(a).

 

4.2. Pro Rata Share. If two or more Time Share Lessees lease the Aircraft for
the same flight segment, the Flight Charges for that segment shall be allocated
between or among them on a pro rata basis.

 

Section 5. Invoices and Payment. Operator will initially pay all expenses
related to the operation of the Aircraft when and as such expenses are incurred,
provided that within thirty (30) days after the last day of any fiscal quarter
(according to Operator’s fiscal year) during which any flight for the account of
a Time Share Lessee has been conducted, Operator shall provide an invoice to
that Time Share Lessee for an amount determined in accordance with Section 4
above. Time Share Lessee shall remit the full amount of any such invoice,
together with any applicable Taxes under Section 6, to Operator promptly within
thirty (30) days of the invoice date.

 

Section 6. Taxes. None of the payments to be made by any Time Share Lessee under
Sections 4 and 5 of this Agreement includes, and each Time Share Lessee shall be
responsible for, shall indemnify and hold harmless Operator and Owner against,
any Taxes which may be assessed or levied by any Taxing Jurisdiction as a result
of the sublease of the Aircraft to that Time Share Lessee, or the use of the
Aircraft by that Time Share Lessee, or the provision of a taxable transportation
service to that Time Share Lessee using the Aircraft. Without limiting the
generality of the foregoing, Time Share Lessees and Operator specifically
acknowledge that all Time Share Lessees’ flights will be subject to commercial
air transportation excise taxes pursuant to Section 4261 of the Internal Revenue
Code, regardless of whether any such flight is considered “noncommercial” under
the FAR. Time Share Lessee shall remit to Operator all such Taxes together with
each payment made pursuant to Section 5.

 

Section 7. Scheduling Flights.

 

7.1. Submitting Flight Requests. Each Time Share Lessee shall submit requests
for flights and proposed flight schedules to Operator as far in advance of any
given flight as possible, and in any case, at least 24 hours in advance of Time
Share Lessee’s planned departure. Time Share Lessee shall provide Operator at
least the following information for each proposed flight at least 24 hours prior
to scheduled departure: departure airport; destination airport; date and time of
departure; the number of anticipated passengers; the nature and extent of
luggage and/or cargo to be carried; the date and time of return flight, if any;
and any other information concerning the proposed flight that may be pertinent
or required by Operator or Operator’s flight crew.

 

7.2. Approval of Flight Requests. Each use of an Aircraft by a Time Share Lessee
shall be subject to Operator’s prior approval. Operator may approve or deny any
flight scheduling request in Operator’s sole discretion. Scheduling requests not
approved in writing by 5:00 p.m. Columbus local time on the 2nd Business Day
after the request is received by Operator shall be deemed denied. Operator shall
be under no obligation to approve any flight request submitted by a Time Share
Lessee, and shall have final authority over the scheduling of the Aircraft;
provided, however, that Operator will use reasonable efforts to accommodate Time
Share Lessee’s needs and avoid conflicts in scheduling. If two or more Time
Share Lessees make conflicting requests for use of the Aircraft, Operator shall
have sole discretion to determine which, if any, of such requests to
accommodate. Operator shall have sole discretion to determine which of the
Aircraft, if any, to make available in response to the Time Share Lessee’s
request.

 

7.3. Subordinated Use of Aircraft. Each Time Share Lessee’s rights to schedule
use of the Aircraft during the Term of this Agreement shall at all times be
subordinate to the Aircraft use requirements of Operator, and any parent
corporation, subsidiary or affiliate of Operator (each an “Operator Related
Entity”), and Operator and each Operator Related Entity shall at all times be
entitled to preempt any scheduled, unscheduled, and anticipated use of the
Aircraft by a Time Share Lessee, notwithstanding any prior approval by Operator
of a request by such Time Share Lessee to schedule a flight.

 



--------------------------------------------------------------------------------

7.4. Priority Use of Aircraft. Time Share Lessees’ rights to schedule use of the
Aircraft during the Term of this Agreement shall, subject to Section 7.2, at all
times be superior to the Aircraft use requirements of any person to whom
Operator has subleased or hereafter subleases the Aircraft other than another
Time Share Lessee or an Operator Related Entity (any such person an “Unrelated
Sublessee”), and a Time Share Lessee shall at all times be entitled to preempt
any scheduled, unscheduled, and anticipated use of the Aircraft by any Unrelated
Sublessee.

 

Section 8. Title and Operation.

 

8.1. Title and Registration; Subordination. Owners have exclusive legal and
equitable title to the Aircraft, and Operator has priority leasehold possessory
rights to the Aircraft pursuant to the Headlease. Each Time Share Lessee
acknowledges that title to the Aircraft shall remain vested in Owner, and each
Time Share Lessee undertakes, to the extent permitted by Applicable Law, to do
all such further acts, deeds, assurances or things as may, (i) in the reasonable
opinion of the Owner, be necessary or desirable in order to protect or preserve
Operator’s title to the Aircraft, and (ii) in the reasonable opinion of the
Operator, be necessary or desirable in order to protect or preserve Operator’s
rights under the Headlease. Notwithstanding anything in this Agreement to the
contrary, any rights Time Share Lessee may have in or to the Aircraft by virtue
of this Agreement, including Time Share Lessee’s rights to use of the Aircraft,
are in all respects subordinate, junior, and subject to Owner’s rights and
interests under the Headlease, including, without limitation, the right of Owner
to take possession of the Aircraft and Engines upon Operator’s default under the
Headlease. To the extent requested by Owner, its successors or assigns, each
Time Share Lessee shall take all action necessary to continue all right, title
and interest of Owner, its successors or assigns in the Aircraft under
Applicable Law against any claims of any Time Share Lessee and any persons
claiming by, through or under such Time Share Lessee.

 

8.2. Aircraft Maintenance and Flight Crew. Operator shall be solely responsible
for maintenance, preventive maintenance and required or otherwise necessary
inspections of the Aircraft, and shall take such requirements into account in
scheduling the Aircraft. No period of maintenance, preventative maintenance, or
inspection shall be delayed or postponed for the purpose of scheduling the
Aircraft, unless said maintenance or inspection can be safely conducted at a
later time in compliance with all Applicable Law, and with the sound discretion
of the pilot in command.

 

8.3. Flight Crews. Operator shall provide to Time Share Lessee a qualified
flight crew for each flight conducted in accordance with this Agreement.
Operator may, if it so chooses, elect not to hire its own pilots for any given
flight hereunder, but to contract instead for pilot services from a third party
vendor. Whether or not the flight crew is supplied by a third party vendor, the
flight crew is under the exclusive command and control of Operator in all phases
of all flights conducted hereunder.

 

8.4. OPERATIONAL CONTROL. THE PARTIES EXPRESSLY AGREE THAT OPERATOR SHALL HAVE
AND MAINTAIN OPERATIONAL CONTROL OF THE AIRCRAFT FOR ALL FLIGHTS OPERATED UNDER
THIS AGREEMENT, AND THAT THE INTENT OF THE PARTIES IS THAT THIS AGREEMENT
CONSTITUTE A “TIME SHARING AGREEMENT” AS SUCH TERM IS DEFINED IN SECTION
91.501(C)(1) OF THE FAR. OPERATOR SHALL EXERCISE EXCLUSIVE AUTHORITY OVER
INITIATING, CONDUCTING, OR TERMINATING ANY FLIGHT CONDUCTED ON BEHALF OF A TIME
SHARE LESSEE PURSUANT TO THIS AGREEMENT.

 

8.6. Authority of Pilot In Command. Notwithstanding that Operator shall have
Operational Control of the Aircraft during any flight conducted pursuant to this
Agreement, Operator and the Time Share Lessees expressly agree that the Pilot in
Command, in his or her sole discretion, may terminate any flight, refuse to
commence any flight, or take any other flight-related action which in the
judgment of the Pilot in Command is necessitated by considerations of safety.
The Pilot in Command shall have final and complete authority to postpone or
cancel any flight for any reason or condition which in his or her judgment would
compromise the safety of the flight. No such action of the Pilot in Command
shall create or support any liability of Operator to a Time Share Lessee for
loss, injury, damage or delay.

 



--------------------------------------------------------------------------------

8.7. Force Majeure. Operator shall not be liable for delay or failure to furnish
the Aircraft and flight crew pursuant to this Agreement when such failure is
caused by government regulation or authority, mechanical difficulty, war, civil
commotion, strikes or labor disputes, weather conditions, acts of God or other
unforeseen or unanticipated circumstances.

 

Section 9. Headleases; Addition or Deletion of Aircraft. The Time Share Lessees
shall be furnished with a copy of any Headlease upon written request. Any such
copy shall be deemed proprietary information belonging solely to Operator, and
shall be treated as confidential by the Time Share Lessee. Operator and the
Owner from time to time, in their sole discretion, may amend, modify or
terminate any Headlease, or enter into one more new Headleases. Upon notice to
the Time Share Lessees, Operator may in its sole discretion modify this
Agreement by adding Aircraft to or deleting Aircraft from Schedule 2. The notice
shall be accompanied by a copy of the revised Schedule 2, showing the effective
date of the revised Schedule 2. Upon the sending of such notice, the revised
Schedule 2 shall for all purposes supersede all previous editions of Schedule 2,
the Term shall end as to any Aircraft that have been deleted from Schedule 2,
and shall begin as to any Aircraft that have been added to Schedule 2.

 

Section 10. Insurance. Operator shall maintain, or cause to be maintained
insurance in such amounts and against such perils and liability as is required
by time to time by the Headleases, including bodily injury and property damage,
liability insurance and all risks aircraft hull insurance, naming such loss
payees as the Headleases may require. Further, Operator will cause each Time
Share Lessee to be named as an Additional Insured on all such policies of
insurance, and Operator will provide any Time Share Lessee with a Certificate of
Insurance upon request.

 

Section 11. Representations and Warranties. Each Time Share Lessee represents
and warrants, for him or herself only, that Time Share Lessee shall:

 

A) Use the Aircraft solely for and on account of his or her own personal or
business use, and will not use the Aircraft for the purpose of providing
transportation of passengers or cargo for compensation or hire;

 

B) Refrain from incurring any mechanic’s or other lien in connection with
inspection, preventative maintenance, maintenance or storage of the Aircraft,
whether permissible or impermissible under this Agreement;

 

C) Not attempt to convey, mortgage, assign, lease, sublease, or any way alienate
the Aircraft or create any kind of lien or security interest involving the
Aircraft or do anything or take any action that might mature into such a lien;
and

 

D) Abide by and conform, during the Term, to all Applicable Laws, governmental
and airport orders, rules and regulations, as shall from time to time be in
effect relating in any way to the operation and use of the Aircraft by a time
sharing Time Share Lessee.

 

12. Miscellaneous.

 

12.1. Notices. All notices hereunder shall be delivered by hand, sent by
reputable guaranteed overnight delivery service, or sent by first-class United
States mail, certified, postage prepaid, return receipt requested. Notice shall
be deemed given when delivered or sent in the manner provided herein.

 

If to Operator:    If to a Time Share Lessee: Limited Brands Flight Department
   % Limited Brands Flight Dept. 4387 International Gateway    4387
International Gateway Columbus, OH 43219    Columbus, OH 43219 Attention: Mr.
Timothy P. Stehle     

 



--------------------------------------------------------------------------------

At any time, Operator may change its address for purposes of notices under this
Agreement by giving notice to the Time Share Lessees as set forth in this
Section 12.1, and any Time Share Lessee may change its address for purposes of
notices under this Agreement by giving notice to Operator as set forth in this
Section 12.1.

 

12.2. No Waiver. No purported waiver by either party of any default by the other
party of any term or provision contained herein shall be deemed to be a waiver
of such term or provision unless the waiver is in writing and signed by the
waiting party. No such waiver shall in any event be deemed a waiver of any
subsequent default under the same or any other term or provision contained
herein.

 

12.3. Entire Agreement. This Agreement sets forth the entire understanding
between the parties concerning the subject matter this Agreement and
incorporates all prior negotiations and understandings. There are no covenants,
promises, agreements, conditions or understandings, either oral or written,
between them relating to the subject matter of this Agreement other than those
set forth herein. No representation or warranty has been made by or on behalf of
any party (or any officer, director, employee or agent thereof) to induce any
other party to enter into this Agreement or to abide by or consummate any
transaction contemplated by any terms of this Agreement, except representations
and warranties, if any, expressly set forth herein. No alteration, amendment,
change or addition to this Agreement shall be binding upon either party unless
in writing and signed by the party to be charged. Whenever in this Agreement any
printed portion has been stricken out, whether or not any relative provision has
been added, this Agreement shall be construed as if the material so stricken was
never included herein and no inference shall be drawn from the material so
stricken out which would be inconsistent in any way with the construction or
interpretation which would be appropriate if such material were never contained
herein.

 

12.4. No Agency or Partnership. Nothing contained in this Agreement shall be
deemed or construed by the parties hereto or by any third person to create the
relationship of principal and agent or of partnership or of joint venture.

 

12.5. Successors and Assigns. Each and all of the provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto, and except
as otherwise specifically provided in this Agreement, their respective
successors and assigns, provided, however, that neither this Agreement, nor any
rights herein granted may be assigned, transferred or encumbered by any party,
and any purported or attempted transfer or assignment by either party without
the written consent of the other shall be void and of no effect; provided,
however, that the rights and obligations of the Operator may be assigned without
the consent of the Time Share Lessees to any assignee of Operator’s rights and
obligations under the Headlease.

 

12.6. Third Parties. Nothing herein expressed or implied is intended or shall be
construed to confer upon or give any person other than the parties hereto and
their successors or assigns, any rights or remedies under or by reason of this
Agreement.

 

12.7. Joint Preparation. This Agreement is to be deemed to have been prepared
jointly by the parties hereto, and any uncertainty or ambiguity existing herein,
if any, shall not be interpreted against any party, but shall be interpreted
according to the application of rules of interpretation for arm’s-length
agreements.

 

12.8. Captions; Recitals. The captions and section numbers appearing this
Agreement are inserted only as a matter of convenience. They do not define,
limit, construe or describe the scope or intent of the provisions of this
Agreement. The Recitals at the beginning of this Agreement are intended to give
an understanding of the factual background that led the parties to enter into
this Agreement. The Recitals are not intended to be warranties, representations,
covenants, or otherwise contractually binding.

 



--------------------------------------------------------------------------------

12.9.  Prohibited or Unenforceable Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibitions or unenforceability in any jurisdiction. To the extent
permitted by applicable law, each of Operator and Time Share Lessee hereby
waives any provision of applicable law which renders any provision hereof
prohibited or unenforceable in any respect.

 

12.10.  Governing Law. This Agreement shall be governed and construed by the
provisions hereof and in accordance with the laws of the State of Ohio
applicable to agreements to be performed in the State of Ohio, without giving
effect to its conflict of laws provisions.

 

12.11.  Counterparts. This Agreement may be executed in several counterparts,
and/or by execution of counterpart signature pages which may be attached to one
or more counterparts, and all counterparts so executed shall constitute one
agreement binding on all of the parties hereto, notwithstanding that all the
parties are not signatory to the original or to the same counterpart. In
addition, any counterpart signature page may be executed by any party wherever
that party is located, and may be delivered by telephone facsimile transmission,
and any such facsimile transmitted signature page may be attached to one or more
counterparts of this Agreement, and such faxed signature(s) shall have the same
force and effect, and be as binding, as original signatures executed and
delivered in person.

 

12.12.  Manual Signatures Required. Any acceptance, signature, execution or
validation of this Agreement or any communication or notice required hereunder,
shall be manually signed and delivered by hard copy or by fax. No purported
offer, acceptance, agreement, or binding agreement in connection with this
transaction shall be made by automated agent, electronic agent, electronic mail,
electronic signature, telephonic voice mail, sound recording, or other
electronic means of any kind (other than fax), all as such terms are defined in
the Uniform Electronic Transactions Act (“UETA”, Ohio Revised Code Chapter
1306), the Electronic Signatures in Global and National Commerce Act (“ESIGN”,
U.S. Code Sections 7001 et seq.), or any similar state or federal legislation.
This Section is intended as an express disclaimer of intent, and an express
refusal, under UETA and ESIGN to conduct this transaction by electronic means.
This Section cannot be waived except by manually signed, written consent of both
parties.

 

Section 13. Amendments, Addenda and Supplements. Each Time Share Lessee
(including every person who later becomes a Time Share Lessee) authorizes
Operator at any time, and from time to time, to do any or all of the following
in the name of, and on behalf of, the Time Share Lessee, which authorization and
power is coupled with an interest and shall be irrevocable:

 

A) Execute and deliver any document (including amendments, addenda or
supplements to this Agreement) evidencing:

 

  (i) The addition of any person or persons as Time Share Lessee;

 

  (ii) The cessation of the term of this Agreement as to any person or persons
as Time Share Lessee; or

 

  (iii) The addition, withdrawal or substitution of any of the Aircraft.

 

B) File any such document with the FAA and/or such other governmental agencies
or offices as Operator shall judge to be necessary or desirable.

 

Section 14. DISCLAIMER. THE AIRCRAFT IS BEING SUBLEASED BY THE OPERATOR TO THE
TIME SHARE LESSEES HEREUNDER ON A COMPLETELY “AS IS, WHERE IS,” BASIS, WHICH IS
ACKNOWLEDGED AND AGREED TO BY THE TIME SHARE LESSEES. THE WARRANTIES AND
REPRESENTATIONS SET FORTH IN THIS AGREEMENT ARE EXCLUSIVE AND IN LIEU OF ALL
OTHER REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, AND OPERATOR
HAS NOT MADE AND SHALL NOT BE CONSIDERED OR DEEMED TO HAVE MADE

 



--------------------------------------------------------------------------------

(WHETHER BY VIRTUE OF HAVING SUBLEASED THE AIRCRAFT UNDER THIS AGREEMENT, OR
HAVING ACQUIRED THE AIRCRAFT, OR HAVING DONE OR FAILED TO DO ANY ACT, OR HAVING
ACQUIRED OR FAILED TO ACQUIRE ANY STATUS UNDER OR IN RELATION TO THIS AGREEMENT
OR OTHERWISE) ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR
IMPLIED, WITH RESPECT TO THE AIRCRAFT OR TO ANY PART THEREOF, AND SPECIFICALLY,
WITHOUT LIMITATION, IN THIS RESPECT DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES
CONCERNING THE TITLE, AIRWORTHINESS, VALUE, CONDITION, DESIGN, MERCHANTABILITY,
COMPLIANCE WITH SPECIFICATIONS, CONSTRUCTION AND CONDITION OF THE AIRCRAFT, OR
FITNESS FOR A PARTICULAR USE OF THE AIRCRAFT AND AS TO THE ABSENCE OF LATENT AND
OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, AND AS TO THE ABSENCE OF ANY
INFRINGEMENT OR THE LIKE, HEREUNDER OF ANY PATENT, TRADEMARK OR COPYRIGHT, AND
AS TO THE ABSENCE OF OBLIGATIONS BASED ON STRICT LIABILITY IN TORT, OR AS TO THE
QUALITY OF THE MATERIAL OR WORKMANSHIP OF THE AIRCRAFT OR ANY PART THEREOF OR
ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED (INCLUDING
ANY IMPLIED WARRANTY ARISING FROM A COURSE OF PERFORMANCE OR DEALING OR USAGE OF
TRADE), WITH RESPECT TO THE AIRCRAFT OR ANY PART THEREOF. EACH TIME SHARE LESSEE
HEREBY WAIVES, RELEASES, DISCLAIMS AND RENOUNCES ALL EXPECTATION OF OR RELIANCE
UPON ANY SUCH AND OTHER WARRANTIES, OBLIGATIONS AND LIABILITIES OF OPERATOR AND
RIGHTS, CLAIMS AND REMEDIES OF TIME SHARE LESSEE AGAINST OPERATOR, EXPRESS OR
IMPLIED, ARISING BY LAW OR OTHERWISE, INCLUDING BUT NOT LIMITED TO (I) ANY
IMPLIED WARRANTY OF MERCHANTABILITY OF FITNESS FOR ANY PARTICULAR USE, (II) ANY
IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE
OF TRADE, (III) ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY IN TORT,
WHETHER OR NOT ARISING FROM THE NEGLIGENCE OF OPERATOR, ACTUAL OR IMPUTED, AND
(IV) ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR LOSS OF OR DAMAGE TO
THE AIRCRAFT, FOR LOSS OF USE, REVENUE OR PROFIT WITH RESPECT TO THE AIRCRAFT,
OR FOR ANY OTHER DIRECT, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES.

 

Section 15. Truth In Leasing Disclosures. WITHIN THE TWELVE (12) MONTH PERIOD
PRECEDING THE DATE OF THIS AGREEMENT, EXCEPT TO THE EXTENT AN AIRCRAFT IS LESS
THAN TWELVE (12) MONTHS OLD, THE AIRCRAFT HAVE BEEN INSPECTED AND MAINTAINED IN
ACCORDANCE WITH THE FOLLOWING PROVISIONS OF TITLE 14 OF THE CODE OF FEDERAL
REGULATIONS (SAID TITLE 14 HEREINAFTER REFERRED TO AS THE “FEDERAL AVIATION
REGULATIONS” OR THE “FAR”): 91.409 (f) (3): A current inspection program
recommended by the manufacturer.

 

THE PARTIES HERETO CERTIFY THAT DURING THE TERM OF THIS AGREEMENT AND FOR ALL
OPERATIONS CONDUCTED HEREUNDER, THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED IN
ACCORDANCE WITH THE PROVISIONS OF FAR 91.409 (f) (3).

 

OPERATOR SHALL HAVE AND RETAIN OPERATIONAL CONTROL OF THE AIRCRAFT DURING ALL
OPERATIONS CONDUCTED PURSUANT TO THIS LEASE. EACH PARTY HERETO CERTIFIES THAT IT
UNDERSTANDS THE EXTENT OF ITS RESPONSIBILITIES, SET FORTH HEREIN, FOR COMPLIANCE
WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

 

AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FEDERAL AVIATION
ADMINISTRATION FLIGHT STANDARDS DISTRICT OFFICE.

 

THE PARTIES HERETO CERTIFY THAT A TRUE COPY OF THIS AGREEMENT SHALL BE CARRIED
ON THE AIRCRAFT AT ALL TIMES, AND SHALL BE MADE AVAILABLE FOR INSPECTION UPON
REQUEST BY AN APPROPRIATELY CONSTITUTED AND IDENTIFIED REPRESENTATIVE OF THE
ADMINISTRATOR OF THE FAA.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the date first above written.

 

Time Share Lessees named on Schedule 1 attached hereto, by Limited Service
Corporation as their attorney in fact, pursuant to a Limited Purpose Power of
Attorney      

OPERATOR:

LIMITED SERVICE CORPORATION

By:           By:     Samuel P. Fried, Senior Vice President & General Counsel  
    Samuel P. Fried, Senior Vice President & General Counsel

 